Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 1 of 15 PageID #: 1



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

CRISTINO MEJIA,

       Plaintiff,
vs.
                                                          COLLECTIVE ACTION COMPLAINT
MICHELANGLEO PIZZERIA AND
                                                                    Jury Trial Demanded
RESTAURANT OF EASTPORT, INC.,
and    FRANCESCO  DiSTEFANO,
                                                                         Docket No.:
Individually,

       Defendants.




       Plaintiff CRISTINO MEJIA (“Plaintiff” or “Mejia”), on behalf of himself and all others

similarly situated, by and through his attorneys, Jaffe Glenn Law Group, P.A., upon personal

knowledge as to himself and upon information and belief as to other matters, brings this

Collective Action Complaint against Defendants MICHELANGELO PIZZERIA AND

RESTAURANT OF EASPORT, INC., (“Michelangelo’s” or “Defendant”), and FRANCESCO

DiSTEFANO, individually, (“DiStefano” or “individual Defendant”), (the Corporate Defendant

and the individual Defendant are referred to collectively as “Defendants”) and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff brings this lawsuit as a collective action pursuant to the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. §201 et. seq. (“FLSA”), on behalf of himself and

all other persons similarly situated who suffered damages and continue to suffer damages as a

result of Defendants’ violations of the FLSA and the New York Labor Law, Art. 6, §§ 190 et.

seq., and Art. 19, §§ 650 et. seq., and the supporting New York State Department of Labor

regulations, 12 N.Y.C.R.R. § 142 (collectively “NYLL”).



                                                1
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 2 of 15 PageID #: 2



       2.      As more fully described below, during the relevant time periods, Defendants

willfully violated the FLSA and the applicable state laws of the State of New York by failing to

pay Plaintiff, and all other similarly situated employees, their overtime wages based upon their

unlawful policies and practices. Defendants failed to properly pay Plaintiff and other similarly

situated employees for their hours worked in excess of forty (40) hours per work week at the

statutorily required rate of pay in direct violation of the FLSA and applicable state laws of the

State of New York. Defendants failed to properly provide and maintain records regarding

Plaintiff’s and other similarly situated employees’ hours worked and method by which

compensation was paid and further failed to compensate Plaintiff and similarly situated

employees under the spread of hours laws in accordance with applicable New York state laws.

       3.      Plaintiff has retained the law offices of Jaffe Glenn Law Group, P.A., to represent

him in this matter.

                                     JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331, and 1367, and by 29 U.S.C. § 201, et. seq.

       5.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

state law claims because those claims derive from a common nucleus of operative facts.

       6.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       7.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

occurred in this district, and Defendants are subject to personal jurisdiction in this District. At all

times material hereto, Plaintiff Mejia performed non-exempt kitchen food preparation duties for




                                                  2
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 3 of 15 PageID #: 3



the Defendants based from their County of Suffolk, New York location, which is within the

jurisdiction and venue of this Court.

       8.      At all times pertinent to this Complaint, the corporate Defendant is an enterprise

engaged in interstate commerce or in the production of interstate goods for commerce as defined

by the Act, 29 U.S.C. §§ 203(r) and 203(s). Furthermore, Defendant Michelangelos’ annual

gross revenue exceeded $500,000.00 in the years at issue.

       9.      Defendants are within the personal jurisdiction and venue of this Court.

Defendants directly or indirectly acted in the interest of an employer towards Plaintiff and other

similarly situated employees, at all material times, including without limitation directly or

indirectly, by controlling the terms of employment of Plaintiff and other similarly situated

employees.

       10.     At all times relevant, Plaintiff was an employee within the meaning of 29 U.S.C.

§§ 203(e) and 207(a).

       11.      Upon information and belief, at all times relevant to this Complaint, individual

Defendant DiStefano has been an owner, partner, officer, and/or manager of Defendant

Michelangelo’s.

       12.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant DiStefano managed, owned, controlled and/or operated Michelangelo’s and regularly

exercised the authority to hire and fire employees, determine the work schedule of employees,

set the rate of pay of employees and control the finances and operations of the businesses.

       13.     Additionally, individual Defendant DiStefano directly or indirectly acted in the

interest of an employer towards Plaintiff Mejia and other similarly situated employees, at all

material times, including, without limitation, directly or indirectly controlling the terms of




                                                3
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 4 of 15 PageID #: 4



employment of Plaintiff and other similarly situated employees. By virtue of such control and

authority, individual Defendant DiStefano was an employer of Plaintiff, and all other similarly

situated employees, as such term is defined by the Act, 29 U.S.C. 201.et. seq.

       14.     Defendant DiStefano regularly directed and controlled Plaintiff’s work, directing

what jobs Plaintiff was to perform each and every day of his employment.

       15.     In addition to Defendant DiStefano’s control over the work Plaintiff was to

perform, DiStefano also determined the pay Plaintiff was to receive for the jobs performed.

       16.     Throughout the relevant period, individual Defendant DiStefano employed

Plaintiff and similarly situated employees within the meaning of the FLSA and NYLL.

Individual Defendant DiStefano had substantial control over Plaintiff’s working conditions and

the unlawful policies and practices alleged herein.

       17.     All Defendants, corporate and individual, are covered employers within the

meaning of the FLSA and NYLL, and, at all times relevant, employed and/or jointly employed

Plaintiff and similarly situated employees.

                                              PARTIES

       18.     Plaintiff is an adult resident of Suffolk County, New York.

       19.     Plaintiff worked for Defendants as a non-exempt kitchen worker, performing food

preparation services in Defendants’ restaurant from approximately 2009, through in or about

September 2019.

       20.     At all times relevant to this Complaint, Plaintiff was and is an “employee” within

the meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e), and N.Y. Labor Law § 190(2).

       21.     Plaintiff Mejia brings this Cause of Action, pursuant to FLSA, 29 U.S.C. §




                                                 4
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 5 of 15 PageID #: 5



216(b), on behalf of himself and all other persons similarly situated – non-exempt kitchen

workers – who worked in furtherance of Defendants’ restaurant, on or after December 26, 2016,

to the present (three years before the filing of the Complaint in this case) (“FLSA Collective

Plaintiffs”).

        22.     Defendant Michelangelo’s is a corporation organized under the laws of the State

of New York with a primary office in Mattituk, County of Suffolk, New York.

        23.     Upon information and belief, at all times relevant to this Complaint, Defendants

are in the restaurant business.

        24.     Upon information and belief, at all times relevant to this Complaint, the

Defendants employed individuals to perform restaurant food for their patrons.

                                  FLSA COLLECTIVE ALLEGATIONS

        25.     This action is properly maintainable as a collective action pursuant to the Fair

Labor Standards Act, 29 U.S.C. § 216(b).

        26.     This action is brought on behalf of the Plaintiff and similarly situated employees

who performed and continue to perform work for Defendants as kitchen workers so as to recover

their unpaid overtime compensation.

        27.     The Plaintiff and those employees similarly situated to Plaintiff are all victims of

the Defendants’ common policy and/or plan to violate the FLSA by (1) by failing to pay

overtime wages, at a rate of one and one half times the regular rate of pay, for all time worked in

excess of 40 hours in any given week pursuant to 29 U.S.C. § 207.

        28.     Upon information and belief, Defendants uniformly applied the same

employment policies, practices, and procedures to all kitchen workers.




                                                 5
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 6 of 15 PageID #: 6



       29.     This action is properly maintainable as a collective action pursuant to § 216(b) of

the Act. At all relevant times, Plaintiff and other similarly situated current and former

employees were engaged in commerce and/or the production of goods and the service of goods

for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

       30.     The overtime wage provisions set forth in §§ 201 et. seq. of the FLSA apply to

Defendants.

       31.     Defendants are engaged in interstate commerce and/or the production of goods for

interstate commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a) as Defendants

prepare foods and services, whose food and other materials come from out of state, and are used

as final products sold to patrons in New York, as well as patrons form outside of New York. As

well, the tools used by Defendants to perform their jobs are moved through interstate commerce.

Finally, Defendants receive payment for their services with funds that move through the

interstate commerce channels. Alternately, Plaintiff and those similarly situated employees used

products which moved through interstate commerce in the performance of their job for

Defendants.

                                                  FACTS

       32.     From in or about 2010, and through in about September 2019, Plaintiff worked

for Defendants’ business performing duties as a kitchen worker, primarily making pizzas for

Defendants.

       33.     Plaintiff worked between five (5) and six (6) days per work week.

       34.     Plaintiff routinely worked on average approximately eleven (11) to twelve (12)




                                                  6
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 7 of 15 PageID #: 7



hours per day, or between fifty-five (55) and seventy-two (72) hours per week. Plaintiff was not

compensated at the required statutory overtime rate for his hours worked in excess of forty (40)

hours per work week.

       35.     Plaintiff was paid approximately $20.00 per hour for all hours worked.

       36.     Plaintiff was not paid time and one half for hours that he worked in excess of

forty (40) in a work week.

       37.     During the employment of Plaintiff by Defendants, other workers employed by

Defendants were paid in a similar manner as Plaintiff, and their working schedules were also

similar to Plaintiff’s schedule.

       38.     Defendants have engaged and continue to engage in a widespread pattern, policy,

and practice of violating the FLSA and NYLL, as described in this Complaint.

       39.     At all times material hereto, Plaintiff and all similarly situated employees were

performing their duties for the benefit of and on behalf of Defendant.

       40.     At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NYLL, in that Plaintiff and FLSA

Collective Plaintiffs, performed services and labor for Defendants for which Defendants made no

provision to pay Plaintiff and other similarly situated employees compensation to which they

were lawfully entitled for all of their hours worked within a work week and for all of their hours

worked in excess of forty (40) within a work week.

       41.     Plaintiff has consented in writing to be party to this action, pursuant to 29 U.S.C.

§ 216(b).

       42.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

him individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29




                                                7
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 8 of 15 PageID #: 8



U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs,

including pre-judgment interest, pursuant to FLSA, all in an amount to be determined at trial.

                                       COUNT I
                          RECOVERY OF OVERTIME COMPENSATION
                                 PURSUANT TO THE FLSA


       43.     Plaintiff re-alleges and incorporates and hereby references all allegations

contained in the paragraphs above.

       44.     Defendants have engaged in a widespread pattern and practice of violating the

FLSA as described in this Collective Action Complaint.

       45.     Defendants have failed to pay Plaintiff and other similarly situated current and

former employees all of the overtime wages to which they were entitled under the FLSA.

       46.     Defendants’ violations of the FLSA, as described in this Collective Action

Complaint, have been willful and intentional. Defendants have failed to make a good faith effort

to comply with the FLSA with respect to its compensation of Plaintiff and other similarly

situated current and former employees.

       47.     Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       48.     As a result of Defendants’ willful violations of the FLSA, Plaintiff and all other

similarly situated employees have suffered damages by being denied overtime wages in

accordance with 29 U.S.C. §§ 201 et. seq.

       49.     As a result of the unlawful acts of Defendants, Plaintiff and other similarly

situated current and former employees have been deprived of overtime compensation and other

wages in amounts to be determined at trial, and are entitled to recovery of such amounts,




                                                 8
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 9 of 15 PageID #: 9



liquidated damages, prejudgment interest, attorneys’ fees, costs and other compensation pursuant

to 29 U.S.C. § 216(b).

                                       COUNT II
                         RECOVERY OF OVERTIME COMPENSATION
                         PURSUANT TO THE NEW YORK LABOR LAW


       50.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the paragraphs above.

       51.     Plaintiff brings this Cause of Action, pursuant to the NYLL, on behalf of himself

and all those similarly situated as members of the New York Class (“New York Class”) – non-

exempt kitchen laborers – who worked in furtherance of Defendants’ restaurant business, on or

after December 30, 2013 (six years before the filing of the Complaint in this case).

       52.     Defendants engaged in a widespread pattern, policy, and practice of violating the

NYLL, as detailed in this Class and Collective Action complaint.

       53.     At all relevant times, Plaintiff, and members of the New York Class, were

employed by the Defendants within the meaning of the New York Labor Law, §§ 2 and 651.

       54.     Plaintiff and New York Class members are covered by the NYLL.

       55.     Defendants failed to pay Plaintiff and members of the New York Class all of the

overtime wages due to them in addition to their regular rate of pay to which they are entitled

under the NYLL, Art. 19, §§ 650 et. seq., and the supporting New York State Department of

Labor regulations, 12 N.Y.C.R.R. § 142.

       56.     Defendants have failed to pay Plaintiff and members of the New York Class all of

their overtime compensation at the statutorily required rate of at a rate of one and one-half times

their regular rate of pay for all hours worked in excess of forty (40) hours in a workweek.




                                                 9
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 10 of 15 PageID #: 10



        57.    Defendants failed to keep, make, preserve, maintain and furnish accurate records

 of time worked by Plaintiff and New York Class members.

        58.    Defendants’ violations of the N.Y. Lab. Law § 650 et. seq., and the supporting

 New York State Department of Labor regulations, 12 N.Y.C.R.R. § 142 and as described in this

 Collective Action Complaint, have been willful and intentional.

        59.    Due to Defendants’ violations of the NYLL, Plaintiff and New York Class

 members are entitled to recover from Defendants unpaid overtime, reasonable attorneys’ fees

 and costs of the action, liquidated damages as provided for by NYLL Article 19, § 663, and

 Article 6, § 198, and pre-judgment and post-judgment interest.

                                        COUNT III
                         RECOVERY FOR RECORD KEEPING VIOLATIONS
                                 PURSUANT TO THE NYLL


        60.    Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

 the above paragraphs.

        61.    Defendants have willfully failed to supply Plaintiff and New York Class

 members, notice as required by NYLL Article 6, § 195, in English or in the language identified

 by Plaintiff or New York Class members, as their primary language, containing Plaintiff’s or

 New York Class members, rate or rates of pay and basis thereof, whether paid by the hour, shift,

 day, week, salary, piece, commission, or other; hourly rate or rates of pay and overtime rate or

 rates of pay if applicable; allowances, if any, claimed as part of the minimum wage, including

 tip, meal, or lodging allowances; the regular pay day designated by the employer in accordance

 with NYLL Art. 6 § 191; the name of the employer; any “doing business as” names used by the

 employer; the physical address of the employer’s main office or principal place of business, and




                                                10
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 11 of 15 PageID #: 11



 a mailing address if different; the telephone number of the employer; plus such other information

 as the commissioner deems material and necessary.

        62.     Defendants have willfully failed to supply Plaintiff and New York Class

 members, with an accurate statement of wages as required by NYLL Art. 6 § 195, containing the

 dates of work covered by that payment of wages; name of employee; name of employer; address

 and phone number of employer; rate or rates of pay and basis thereof, whether paid by the hours,

 shift, day, week, salary, piece, commission, or other; gross wages; hourly rate or rates of pay and

 overtime rate or rates of pay if applicable; the number of hours worked, including overtime hours

 worked if applicable; deductions; allowances, if any, claimed as part of the minimum wage; and

 net wages.

        63.     Due to Defendants’ violations of the N.Y. Lab. Law § 195, Plaintiff and New

 York Class members, are entitled to recover from Defendants Fifty Dollars ($50.00) for each day

 that the violations occurred or continue to occur, not to exceed Five Thousand Dollars

 ($5,000.00) each, as provided for by N.Y. Lab. Law Article 6, § 198(1)-b, as well as reasonable

 attorneys’ fees and costs.

        64.     Due to Defendants’ violations of the N.Y. Lab. Law § 195, Plaintiff and New

 York Class members, are entitled to recover from Defendants two hundred fifty dollars

 ($250.00) for each day that the violations occurred or continue to occur, not to exceed five

 thousand dollars ($5,000.00) each, as provided for by N.Y. Lab. Law Article 6, § 198(1)-d, as

 well as reasonable attorneys’ fees and costs.

                                            COUNT IV
                                RECOVERY FOR WEEKLY STATEMENT
                                VIOLATIONS PURSUANT TO THE NYLL


        65. Plaintiff repeats and re-alleges the allegations set forth in the previous



                                                 11
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 12 of 15 PageID #: 12



 paragraphs herein.

        66.     New York State law mandates that Defendants supply Plaintiff and similar

 employees a statement with every payment of wages detailing, amongst other things, his hours

 worked and his pay as required by NYLL Article 6, § 195 3.

        67.     NYLL Article 6, § 195 3, requires that Defendants provide Plaintiff and similarly

 situated employees with a weekly statement delineating, their dates of work covered, whether

 paid by the hour, shift, day, week, salary, piece rate, commission, or other gross wages, hourly

 rate or rates of pay and overtime rate or rates of pay, the number of regular hours worked and the

 number of overtime hours worked in accordance with NYLL Art. 6 § 195 3.

        68.     Defendants failed to provide Plaintiff and similarly situated employees with the

 statement as described above, in violation of NYLL Art. 6, § 195 3.

        69.     Upon information and belief, Defendants’ failure to provide Plaintiff and putative

 class members this statement accurately as required was willful.

        70.     Due to Defendants’ violations of the NYLL, Plaintiff and similarly situated

 employees are entitled to recover from Defendants Two Hundred Fifty Dollars ($250.00) for

 each workweek that the violations occurred, or a total Five Thousand Dollars ($5,000.00), as

 provided for by NYLL Art. 6 §198(1)-d, reasonable attorneys’ fees and costs.

                                                COUNT V
                                       NYLL SPREAD OF HOURS LAW


        71.     Plaintiff repeats and re-alleges the allegations set forth in the above paragraphs.

        72.     Pursuant to state law, New York employees are entitled to receive “an

 additional hour of pay at the basic minimum hourly rate” for any workday that lasts longer than

 ten hours, including “intervals off duty.” See 12 NYCRR § 146-1.6.




                                                 12
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 13 of 15 PageID #: 13



        73.     Upon information and belief, Defendants required that Plaintiff and other

 similarly situated employees work more than ten (10) hours in a day.

        74.     Upon information and belief, Defendants did not pay the Plaintiff and other

 similarly situated employees an additional hour’s pay at the basic minimum hourly wage rate

 when the Plaintiff and similarly situated employees worked more than ten (10) hours in a day.

        75.     Consequently, by failing to pay the Plaintiff and similarly situated employees an

 additional hour’s pay at the basic minimum hourly wage rate when Plaintiff and similarly

 situated employees worked more than ten (10) hours in a day, Defendants violated 12 NYCRR §

 146-1.6.

        76.     Upon information and belief, Defendants’ failure to pay “spread of hours”

 compensation to the Plaintiff and similarly situated employees was willful.

        77.     By the foregoing reasons, Defendants have violated 12 NYCRR § 146-1.6, and

 are liable to the Plaintiff and other of Defendants’ employees in an amount to be determined at

 trial, plus interest, and attorneys’ fees and costs, pursuant to the above cited Labor Law and

 regulatory sections.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff on behalf of himself, individually and on behalf of all other

 similarly situated persons, seeks the following relief:

        a.      That, at the earliest possible time, Plaintiff be allowed to give notice of this

 Collective Action, or that the Court issue such notice, to all members of the FLSA Class. Such

 notice should inform them that this civil action has been filed, of the nature of the action, and of

 their right to join this lawsuit, among other things;




                                                   13
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 14 of 15 PageID #: 14



        b.      An award of unpaid overtime compensation due under the FLSA and the

 supporting United States Department of Labor regulations;

        c.      An award of liquidated damages, penalties, and pre-judgment and post-judgment

 interest as permitted as a result of Defendants’ willful failure to pay overtime compensation

 pursuant to 29 U.S.C. § 216;

        d.      An award of unpaid overtime compensation due under the NYLL;

        e.      An award of liquidated damages, penalties, and pre-judgment and post-judgment

 interest as permitted by the NYLL;

        f.      An award of spread of hours compensation due under the NYLL;

        g.      Two Hundred Fifty Dollars ($250.00) for each day that the violations of NYLL

 Article 6 § 195 occurred or continue to occur, not to exceed Five Thousand Dollars ($5,000.00),

 as provided for by NYLL Article 6 § 198(1)-b;

        h.      Two Hundred Fifty Dollars ($250.00) for each day that the violations of NYLL

 Article 6 § 195 occurred or continue to occur, not to exceed Five Thousand Dollars ($5,000.00),

 as provided for by NYLL Article 6 § 198(1)-d;

        i.      Attorneys’ fees and costs of the actions; and

        j.      Such other and further relief as this Court deems just and proper.

                                               JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.



        Dated: December 30, 2019                        Respectfully submitted,

                                                        s/Jodi J. Jaffe
                                                        Jodi J. Jaffe, Esquire
                                                        E-mail: jjaffe@JaffeGlenn.com
                                                        New York Bar No.: JJ8034



                                                  14
Case 2:20-cv-00004-DRH-ARL Document 1 Filed 01/02/20 Page 15 of 15 PageID #: 15



                                           JAFFE GLENN LAW GROUP, P.A.
                                           301 N. Harrison Street, Suite 9F, #306
                                           Princeton, New Jersey 08540
                                           Telephone: (201) 687-9977
                                           Facsimile: (201) 595-0308
                                           Attorney for Plaintiff




                                      15
